                           Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 1 of 8
Ab 2458 (l)ev 09119)   Judgment ma Cnmmal ('..ase
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                       Eastern District of Pennsylvania
                                                        )
              UNITED STATES OF AMERICA                  )    JUDGMENT                                           IN A CRIMINAL CASE

                                                          EL"~ f;j'{),
                                   v.

                                                          Y- ~4·1                      Case Number:              DPAE2:16CR000498-003
                       !DALIS MENDEZ                      0Cf-2 5 20~                  USM Number:               75753-066

                                                    fCAl!CAP.KMAN.t·~·;" RICHARD HANS MAUREB_ _ _ _ _ _ _ _ _ _
                                                    By                  li"-ip
                                                                        Liv •
                                                                                   •• '; Defendant's Attorney
                                                                                 ..,r.<
THE DEFENDANT:
~ pleadedguiltytocount(s)           k~---·--              ______ ----------- _____ _
D    pleaded nolo contendere to count(s)       _ _ ___ ___ _               _       _    _     _      _     _    __________ _
     which was accepted bv the court.
D    was found guilty on count(s)            - - - - - - - ---- -------- ----- -·-                                                         -     --
     after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section               Nature of Offense                                                                    Offense Ended        Count
18:1591                       Sex Trafficking                                                                          12/2015           ls-3s
18:1594(a)                    Attempt                                                                                  12/2015           ls-3s
18:2251(a)(e) and             Production of Child Pornography                                                          12/2015             4s
2256(2)(A)(i)
18:2252(a)(2),(b )(1)         Distribution of Child Pornography                                            12/2015                  5s
18:2                          Aiding and Abetting                                                          12/2015                 ls-5s
       The defendant is sentenced as provided in pages 2 through            _ _8__ _ of this .iudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

0    The defendant has been found not guilty on count(s)
0    C',ount(s) _ _ _ _ _ _ _ __                      0    is       0    are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the Cnited States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and Cnited State& attorney of matenal changes in economic circumstances.

                                                                           _9C2TOBE~ 72-2019              _______ _
                                                                            Date of lmoos1t1on of Judgment




                                                                            J.- CURTIS
                                                                                 - - JOYNER - USDJ - EDPA
                                                                                       - ---------
                                                                            N~rnfj' of Jwlgo


                                                                            Date
                                                                                          ~§1.r;_<Q.011
                          Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 2 of 8
AO 2458 iRev 09/19)    Judgment m Cnmmal Case
                       Sheet 2 · · Imprisonment
                                                                                                         Judgment - Page        2       of   8
 DEFENDANT:                  !DALIS MENDEZ
 CASE NUMBER:                16-498-3


                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
                                                     TOTAL TERM OF 151 MONTHS

 Concurrent.



      [8] The court makes the following recommendations to the Bureau of Prisons:
          Court recommend defendant be housed at a local facility close to home.




      [8] The defendant is remanded to the custody of the United States Marshal.

      D   The defendant shall surrender to the United States Marshal for this district:

          D    at                                 D   a.m.    D    p.m.     on
          D    as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D    before 2 p.m. on

          D    as notified by the United States Marshal.

          D    as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                  · - - __ , with a certified copy of this judgment.



                                                                                                        t.:NITED STATES MARSHAi




                                                                           By
                                                                                               M•   -                      --       -



                                                                                                DEPUTY UNITED STATES MARSIW.
                           Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 3 of 8
Ao 245B (Rev   09/19) Judgment ma Cnmmal Case
                       Sheet 3 · SuperviSed Release
                                                                                                     Judgment   Page   3      of
DEFENDM'T:                  IDALIS MENDEZ
CASE NUMBER:                16-498-3
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 20 years


                                                      TOTAL TERM OF TWENTY (20) YEARS




                                                      MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.    D    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.    1:8J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    1:8J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D   You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                            Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 4 of 8
AO 2458 (.Rev   09/19)   Judgment ma Cnmmal C',ase
                         Sheet 3A Supervised Release
                                                                                              Judgment   Page _    4       of         8
DEFENDANT:                     IDALIS MENDEZ
CASE NUMBER:                   16-498-3

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and brmg about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After mitially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to vi<;it you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in crimmal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anythmg that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the per<;on about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office L'se Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at. www.uscowt<;.gov.


Defendant's Signature                                                                                    Date
                            Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 5 of 8
'AO 2458 fRev   09119)   Judgment in a Cnmmal Case
                         Sheet 3D - · Supervised Release
                                                                                                    Jud~ent-Page    __
                                                                                                                     5 _ of             8
DEFENDANT:                  IDALIS MENDEZ
CASE NUMBER:                16-498-3

                                            SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such program until
satisfactorily discharged. While m the treatment program, the defendant shall submit to risk assessment, psychological testing, and
physiological testing, which may include, but i'i not limited to, polygraph or other specific tests to monitor compliance with supervised
release and treatment conditions.

The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any such program
untli satisfactorily discharged.

The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18. The defendant
shall not obtain employment or perform volunteer work which includes regular contact with children under the age of 18.

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act as directed by the probation
officer, the Bureau of Prisons, or any state offender registration agency in which she resides, works is a student, or was convicted of a
qualifying offense.

The defendant shall submit to an initial inspect10n by the U.S. Probation Office and to any examinations during supervision of the
defendant's computer and any devices, programs, or application. The defendant shall allow the installation of any hardware or software
systems which monitor, or filter computer use. The defendant shall abide by the standard conditions of computer monitoring and
filtering that will be approved by this Court. The defendant is to pay the cost of the computer monitormg not to exceed the monthly
contractual rate, m accordance with the probation officer's discretion.
.
AO 2458 tRev. 09119)
                          Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 6 of 8
                       Judgment ma Cnnunal Case
                       Sheet 5  Cnmmal Monetary Penallles
                                                                                                           Judgment - Page _6__   of        8
 DEFENDANT:                      !DALIS MENDEZ
 CASE NUMBER:                    16-498-3
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment           Restitution                                               AVAA Assessment*          JVTA Assessment**
 TOTALS           $ 500.00                $ 16,050.00                     $                       $                         $


 D    The determination of restitution is deferred until                       • An Amended Judgment zn a Crzmznal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (mcluding community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
      paid before the United States is paid.

 Name of Payee                             Total Loss***                              Restitution Ordered                 Priority or Percentage
 Diamond Torraine                                                                                     $14,560.00
 Cmdia Riley                                                                                             $840.00
 Kiaralisse Rodriguez                                                                                    $650.00




 TOTALS                             $                                             $

 D    Restitution amount ordered pursuant to plea agreement $
                                                                              ----
 D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 lJ.S.C. § 3612(g).

 D    The court determmed that the defendant does not have the ability to pay interest and it is ordered that:
      D     the interest requirement is waived for          D       fin       D   restitution.
      D     the interest requirement for        D    fine       D         restitution is modified as follows:

 *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 **Justice for Victim<> of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Fmdings for the total amount of losse<; are required under Chapters 109A, 110, 1 lOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                           Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 7 of 8
AO 2458 Olev 09/19)     Judgment ma Cnmmal Case
                        Sheet 6 - - Schedule of Pavments
                                                                                                           Judgment   Page      7      of           8
 DEFENDANT:                  IDALIS MENDEZ
 CASE NUMBER:                16-498-3


                                                           SCHEDULE OF PAYMENTS

 Havmg assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     1:8J, Lump sum payment of $          16,550.00 - - - due immediately, balance;

           D     not later than                                       , or
           [8J   in accordance with [8J         c D        D,     D    E, or    D    F below; or

 B     D   Payment to begin immediately (may be combined with                  DC,        OD, or     D F below); or
 C     [8J Payment in equal    monthly __ (e.g., weekly, monthly, quarterly) installments of $ 25.00                  over a period of
           151 months (e.g., months or years), to commence    lO days _(e.g., 30 or 60 days) after the date of this judgment; or
 D     D   Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                           over a period of
           __         __ (e.g, months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E     D   Payment dunng the term of supervised release will commence within                (e.g, 30 or 60 days) after release from
           impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D   Special instructions regarding the payment of criminal monetary penalties:




 Cnless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 [8J   Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                        Joint and Several              Corresponding Payee,
       (including defendant number)                             Total Amount                        Amount                        if appropriate
       Collin Cowell 16-498-1                                                                     $16,050.00
       Rocio Ramos·· 16-498-2                                                                     $16,050.00
       Robert Broaddus·· 16-498-4                                                                 $16,050.00

 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 [8J   The defendant shall forfeit the defendant's interest in the following property to the United States:
       Acer Aspire NAV 50 laptop; Toshiba satellite laptop SN: 5B310827Q; Toshiba Satellite laptop SN: ZB068014R; Alcatel one touch
       cell phone; Metro PCS Alcatel One touch cell phone; LG LS 995 cell phone; Black Alcatel cellphone; T-Mobile Galaxy 54 cell phone;
       Apple iPhone Al332, white with black case; Polaroid iF045 digital camera; Acer Aspire one laptop SN: LUSALOD277015A09D1601
 Payments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
 (5) fine principal, (6) fine intertst, (7) community restitut10n, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
                            Case 2:16-cr-00498-JCJ Document 266 Filed 10/25/19 Page 8 of 8
,   AO 245R (Rev 09/19)   Judgment rn a Cnminal C',ase
                          Sheet 6B - Schedule of Payments
                                                                             Judgment   Page _   8 _ of   8
    DEFENDA"IT:              !DALIS MENDEZ
    CASE Nl.JMBER:           16-498-3

                                              ADDITIO~AL    FORFEITED PROPERTY

    iDroid Tango A5 cellphone IMEi: 354989080670538;
    Apple iPhone a 1532, white;
    BluDash Jr 3G 01900 Black cell phone;
    Samsung SM-8311 V cell phone;
    Kyocera S1360 black cellphone, and
    ZTE black smartphone.
